Exhibit 10.1

Electronic Arts Discretionary Bonus Plan

Addendum

FY11 Bonus Formula for

Corporate, Labels, Studios and Publishing

Subject to all other terms and conditions of the Electronic Arts Discretionary
Bonus Plan (“Plan”)* each Plan Participant who has been specifically identified
by EA as eligible to receive a bonus for work performed during the Performance
Period and for the Business Unit(s) set forth in this Addendum shall be eligible
to receive a discretionary bonus calculated in accordance with the following:

Additional eligibility criteria, if any:

n/a (see Plan eligibility criteria)

Business Unit(s):

 

  ¡  

Corporate groups: participants in an Eligible Position who perform a corporate
function, including, but not limited to, executive, administrative, legal,
finance, human resources, and information systems.

  ¡  

Labels: participants in an Eligible Position who work in a major business unit
as defined by EA; for example, EA Games, EA Sports, EA Play.

  ¡  

Studios: participants in an Eligible Position who work in a grouping of game
titles or projects that are combined for management purposes as a studio.

  ¡  

Publishing: participants in an Eligible Position who work in the Global
Publishing Organization as defined by EA, including the Central Development
Services and Online groups.

Bonus Component(s), weightings, Performance Measure(s), and Measurement
Period(s) for all eligible employees other than the CEO:

 

Bonus
Component(s)

  

Weight

  

Performance Measure(s)

  

Measurement Period(s)

Company Performance    20%    EA’s external guidance targets for Non-GAAP
Earnings Per Share and Non-GAAP Net Revenue with 50% of this component based on
Non-GAAP Earnings Per Share and 50% of this component based on Non-GAAP Net
Revenue    Q1 through Q4 of Fiscal Year 2011 Individual Performance    80%   
Individual contributions and the achievement of measurable business objectives,
including, but not limited to, business unit financial and operational
performance metrics, such as profit and revenue targets    Q1 through Q4 of
Fiscal Year 2011



--------------------------------------------------------------------------------

Bonus Component(s), weightings, Performance Measure(s), and Measurement
Period(s) for the CEO:

 

Bonus
Component(s)

  

Weight

  

Performance Measure(s)

  

Measurement Period(s)

Company Performance    65%    Non-GAAP Earnings Per Share, Non-GAAP Net Revenue
and Non-GAAP digital revenue    Q1 through Q4 of Fiscal Year 2011 Individual
Performance    35%    Individual contributions and the achievement of measurable
business objectives    Q1 through Q4 of Fiscal Year 2011

How a bonus award is funded

 

Annual Target

Bonus

   x       

Company

Weight     %

   x       

Company

Performance

Factor

   =        Company Bonus Component                  

Annual Target

Bonus

   x       

Individual

Weight     %

         =       

Individual

Performance

Bonus Component

                 

Company Bonus

Component

   +       

Individual

Performance

Bonus

Component

   =       

Total Bonus

Funding

(multiplied by

pro-ration factor, if applicable)

     

The funding for the Company Bonus Component will be determined based on
Performance Measure results and attainment. Performance Measure targets and
funding curves will be established for each weighted Performance Measure in the
Company Performance Bonus Component. The Individual Performance Bonus Component
shall be funded at 100%.

How a bonus award payout is determined

The actual earning and payout of a Participant’s bonus award payout is
discretionary and will be calculated based upon a Participant’s Individual
Achievement Factor, which takes into account the Participant’s contributions to
EA relative to individual performance expectations and overall Company
performance. Accordingly, the actual bonus award payout is calculated as:

 

TOTAL BONUS

FUNDING

   x       

INDIVIDUAL

ACHIEVEMENT

FACTOR

   =       

ACTUAL BONUS

AWARD PAYOUT

Payment schedule:

 

  ¡  

As soon as administratively practicable following the completion of Q4 of FY2011
and Compensation Committee determination and approval of the bonus award.

 

* Including, but not limited to: (1) the Plan Participant must be actually
employed by EA or one of its subsidiaries or affiliates on the date that each
payment is made pursuant to the Plan in order to earn the right to receive each
such payment, (2) except where otherwise required by local law, at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA’s Code of Conduct, any other written EA
policy and any law, rule or regulation applicable to EA and EA employees, or
(ii) entered into an employment termination or separation agreement (not
including agreements entered into in connection with the commencement or
continuation of employment), and (3) eligibility to receive a bonus calculated
pursuant to this Addendum does not guarantee the payment of any bonus for a
specific Performance Period, nor does it guarantee employment for any specific
period of time.

 

2